DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
 	Currently, claims 1-19, 26-32 are pending, with claims 1-9 remaining as previously withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19, 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

		Receiving one instance of a component fabricated in a manufacturing process…
		Retrieving data that was stored.
	Thus, according to the claim, the steps of performing the medical delivery are the two steps recited above, receiving and retrieving data, and nothing more.  It is further unclear how the medical delivery is performed “based at least in part on the retrieved data” when “retrieving data” is part of the medical delivery (per the claim as currently presented).  The examiner suggests reintroducing some of the now deleted claim limitations or some version of them, such as “configuring a medical delivery device according to the retrieved data; performing a medical procedure with the configured medical delivery device”, in order to overcome this rejection.  
	For purposes of this action, although not currently claimed, the examiner will interpret the step of performing the medical procedure as using a medical device as intended based upon retrieved data.
Claim 26 recites the limitation "the component" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending the limitation to “a component” to overcome this rejection.
Claim 29 recites the limitation “wherein the manufacturing variation is an unpredictable manufacturing variation”.  The metes and bounds of what applicant intends to be predictable versus unpredictable manufacturing variations have not been established, and therefore render the claim unclear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, 12-18, 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the series of steps including receiving data, which can be done by the mind alone, and retrieving stored data, which amounts to generic computer elements.  This judicial exception is not integrated into a practical application because they amount to simply storing and retrieving data on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because storing and retrieving data in memory are well-understood, routine, conventional computer functions as recognized by the courts.  See, for example,  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14, 16-17, 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0074223 to Hickle et al.
Regarding claim 10, Hickle discloses:
a method for medical delivery (shown in figure 1), the method comprising: 
receiving one instance (78) of a component fabricated in a manufacturing process ([0027] information is encoded, thus received into the container), the one instance subject to a manufacturing variation ([0027] drug container size, volume, or cross-sectional area); 
retrieving data ([0029] data encoded are read by a reader) that was stored in association with the one instance, the data being associated with a measurement of the manufacturing variation (the data includes drug container size, volume, or cross-sectional area, which are all measurements [0027]); and
performing the medical delivery based at least in part on the retrieved data ([0038-0039] Data is known from the reader; administration device or system activates flow in 
Regarding claim 11, Hickle discloses the method of claim 10, wherein the medical delivery comprises drug delivery to a patient. ([0038] drug flow rate delivered by delivery device or system)
Regarding claim 12, Hickle discloses the method of claim 10, wherein the one instance of the component comprises an instance of a drug cartridge. ([0027] drug container)
Regarding claim 13, Hickle discloses the method of claim 10 wherein the manufacturing variation relates to at least one feature of the instance of a drug cartridge that varies among the plurality of instances of the drug cartridges.  ([0027] Drug container size, volume, or cross-sectional area are all features that can vary during manufacturing. Hickle specifically addresses that his invention enhances patient safety and quality by assuring such criteria as sterility, calibration, and manufacturing tolerance [0003]; and that they must adhere to the right form and fit [0007]).
Regarding claim 14, Hickle discloses the method of claim 13 wherein the at least one feature comprises a physical dimension of said instance. ([0027] size, volume, cross-sectional area are all physical dimensions, and each can vary.)
Regarding claim 16, Hickle discloses the method of claim 13 wherein the at least one feature comprises a quantity computed based upon a physical dimension of said instance. ([0038] Volume extracted (quantity) can be inferred (computed) based upon initial volume of drug container size 78, which is the retrieved data of varying instance, and rate, which is also stored in delivery device 10).

Regarding claim 26, Hickle discloses a method for medical delivery, the method comprising:
receiving the one instance (78) of the component fabricated in a manufacturing process ([0027] information is encoded, thus received into the container, the one instance subject to a manufacturing variation), the component comprising a tag ([0026] QAM, container marked with tag or label ;
using the tag to retrieve data that was stored in association with the one instance ([0029] data encoded and read by reader), the data being associated with a measurement of the manufacturing variation (78, data includes drug container size, volume, or cross-sectional area, which are all measurements [0027]); and
performing the medical delivery based at least in part on the retrieved data ([0028] controller uses production identification to properly control priming and purging volumes and set occlusion detection thresholds based upon retrieved data).
Regarding claim 27, Hickle discloses the method of claim 26, wherein the data is stored on the tag. [0026]
Regarding claim 28, Hickle discloses the method of claim 26, wherein the tag specifies a Uniform Resource Identifier (URI) [0027], and the URI is used to retrieve the data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickle in view of US 6,743,202 to Hirschman et al.
Regarding claim 15, Hickle discloses applicant’s basic inventive concept substantially as claimed as disclosed above, but does not further disclose wherein the physical dimension comprises an orifice dimension of the drug cartridge.  Hickle generally discloses drug container size, volume, or cross-sectional area, which all are or provide dimensions of a drug container, but not necessarily the orifice dimension.
all information about a particular syringe, including but not limited to information about the mechanical properties of a syringe (for example, length, diameter, available volume, pressure limitations […])” (emphasis added) and so on (column 1 lines 36-40).  Hirschman further discloses the syringe information is encoded on a syringe or other element for sharing information that may be automatically accessed by injectors to program and / or control injection procedures.  (column 1, lines 57-63)  The examiner notes that although “orifice” or outlet is not specifically referenced, each syringe of the Hirshman patent includes a syringe with an orifice (see figures 1A, 1C, 8A, and so on, each has a distal outlet), and since all mechanical information is encoded therein, one can conclude the outlet or orifice diameter is or should be included.  Before the effective filing date of applicant’s invention, it would have been obvious to include an orifice dimension in the encoded information, in order to provide all relevant information to an injector for properly programming and/or controlling an injection procedure so that the procedure can be properly performed.  As taught by Hirschman, fluid pressure, flow rate, etc. are dependent on mechanical variables of the syringe including diameter and length, so the more information provided, the more accurate the flow rate, fluid pressure, etc. determinations, which ensure a successful fluid delivery to a patient.

Hickle does not explicitly disclose the container is configured for a needle-free injection of a drug, and that the measurement includes the diameter of an orifice through which the drug will be delivered from the cartridge during the needle-free injection.
Hirschman discloses encoding of syringe information for sharing information between syringes and injectors which allows the injector to know the correct configuration for an injector based upon the particular syringe attached. The injector of Hirschman is needle free (figure 1C).  Hirshman discloses that injection parameters are determined by several variables, including syringe diameter, syringe length, and fluid composition. (column 1 lines 18-23)  Hirschman further discloses “As used herein, the terms “syringe configuration” or “syringe information” encompasses all information about a particular syringe, including but not limited to information about the mechanical properties of a syringe (for example, length, diameter, available volume, pressure limitations […])” (emphasis added) and so on (column 1 lines 36-40).  Hirschman further discloses the syringe information is encoded on a syringe or other element for sharing information that may be automatically accessed by injectors to program and / or control injection procedures.  (column 1, lines 57-63)  The examiner notes that although “orifice” or outlet all mechanical information is encoded therein, one can conclude the outlet or orifice diameter is or should be included.  Before the effective filing date of applicant’s invention, it would have been obvious to include an orifice dimension of a needle free cartridge in the encoded information, in order to provide all relevant information to an injector for properly programming and/or controlling an injection procedure so that the procedure can be properly performed.  As taught by Hirschman, fluid pressure, flow rate, etc. are dependent on mechanical variables of the syringe including diameter and length, so the more information provided, the more accurate the flow rate, fluid pressure, etc. determinations, which ensure a successful fluid delivery to a patient; and a needle free cartridge would be chosen based upon the particular delivery needed.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickle in view of US 2003/0233070 to de la Serna et al.
Regarding claims 18-19, Hickle discloses applicants’ basic inventive concept substantially as claimed as disclosed above, but does not disclose wherein configuring the automatic injection device comprises configuring a drive mechanism according to at least one of a force profile and a velocity profile to apply to the drug cartridge; and delivering a drug according to the at least one of a force profile and a velocity profile.
De Le Serna discloses an autoinjector device. The autoinjector force profile and velocity profiles (amount of force and rate within a desired time, [0007]) is determined based upon based upon dimensions of the device including needle gauge, 
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to use the method for delivery with an autoinjector and further to determine a force and/or velocity profile based upon the received data of the instances in order to ensure proper delivery of the fluid being delivered while minimizing patient discomfort.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickle in view of Hirschman and further in view of de la Serna.
Regarding claim 32, Hickle in view of de la Serna discloses applicants’ basic inventive concept substantially as claimed as disclosed above, including reading information on the tag (Hickle, [0029]), placing the cartridge in a needle-free injector (Hirschman, column 6 line4s 33-36; syringe, plunger are attached to injector); determining the diameter of the orifice based on the information (the examiner notes that claim 31 requires the orifice diameter measurement to be encoded; therefore determining the diameter is met by retrieving the information, since the information includes the orifice diameter); but does not disclose adjusting operation of a rotary motor of the needle-free injection to control a speed of the rotary motor during delivery of the drug from the cartridge based on the diameter of the orifice.
De Le Serna discloses an autoinjector device. The autoinjector speed (amount of force and rate within a desired time, [0007]) is determined based upon based upon dimensions of the device including needle gauge, and the internal diameter of the 
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to use the method for delivery with an autoinjector and further to adjust operation to control the speed of the motor based upon the received data of the instances in order to ensure proper delivery of the fluid being delivered while minimizing patient discomfort.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-19, 26-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA A SNYDER/Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783